Name: Council Regulation (EC) No 2345/2002 of 16 December 2002 on the conclusion of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|32002R2345Council Regulation (EC) No 2345/2002 of 16 December 2002 on the conclusion of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola Official Journal L 351 , 28/12/2002 P. 0001 - 0002Council Regulation (EC) No 2345/2002of 16 December 2002on the conclusion of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off AngolaTHE COUNCIL OF THE EUROPEAN UNION,Having regard the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first sentence of the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola(2), the two parties held negotiations to determine any amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of these negotiations, a new Protocol setting out the fishing opportunities and financial contribution provided for in the above Agreement for the period from 3 August 2002 to 2 August 2004 was initialled on 30 June 2002.(3) It is in the Community's interest to approve the said Protocol.(4) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(3).Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) Opinion given on 5 December 2002 (not yet published in the Official Journal).(2) OJ L 341, 3.12.1987, p. 2.(3) See page 92 of this Official Journal.